CRUMLISH, Jr., President Judge,
concurring.
I concur with the majority’s disposition of this matter but write separately to express my disagreement with the reasoning expressed in the prior decision, and reiterated here, majority, slip op. at 81, that the 1980 amendment to Section 404(d)(2)(iii) did not purport to limit the Board’s ability to regulate the deduction of pension benefits from unemployment benefits.
*176In Tenaglia v. Unemployment Compensation Board of Review, 73 Pa.Commonwealth Ct. 453, 458 A.2d 331 (1983), we stated that, in providing that unemployment benefits be offset by retirement benefits, “the legislature has followed a steady course beginning with a very limited class of pensions which were deductible and ending with the 1980 amendment which, in our opinion, is all inclusive.” Id., 73 Pa.Commonwealth Ct. at 458, 458 A.2d at 333.
In Latella v. Unemployment Compensation Board of Review, 74 Pa.Commonwealth Ct. 14, 459 A.2d 464 (1983), we held that Section 404(d)(2)(iii) was intended to eliminate payment of duplicative, windfall unemployment benefits to those who are receiving adequate wage replacement income.
While I agree that, in this instance, the Board regulations are consistent with the 1980 amendment, it is apparent that the legislature intended to expand the types of pension benefits which would offset unemployment compensation. To the extent that the majority’s language might be construed to mean that the 1980 amendment does not limit the Board’s ability to regulate “double-dipping” by one on a pension, I must dissociate myself from it.